Citation Nr: 1201366	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-30 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to June 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for gastroesophageal reflux disease, and assigned a 10 percent evaluation for it.  The Veteran disagreed with the assigned rating.

The statement of the case issued in September 2008 included the issue of entitlement to an increased rating for posttraumatic stress disorder.  Since the Veteran did not file a substantive appeal regarding this matter, this decision is limited to the issue set forth on the preceding page.

The Board notes the Veteran was originally scheduled to testify at a hearing before a Veterans Law Judge at the RO in March 2011, but his sister informed the VA the Veteran was out of the country and would not be able to attend.  A videoconference hearing was scheduled for August 2011, but the Veteran notified the RO he could not attend it.  The Board finds, accordingly, the Veteran has withdrawn his request for a hearing.


FINDING OF FACT

The Veteran's gastroesophageal reflux disease is manifested by nausea and occasional vomiting, but is not productive of considerable impairment of health.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for gastroesophageal reflux disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a letter dated July 2006, VA provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection.  This letter also advised him how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

In any event, the increased rating claim arises from the initial award of service connection for gastroesophageal reflux disease.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The Veteran's filing of a notice of disagreement as to the initial rating assigned in the November 2006 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) . 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the appellant's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103. As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below. 

The September 2008 statement of the case provided the Veteran with the relevant diagnostic code criteria for rating his service-connected gastroesophageal reflux disease, and included a description of the rating formula for all possible schedular ratings under the pertinent Diagnostic Code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned, for his service-connected gastroesophageal reflux disease.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected gastroesophageal reflux disease.  Thus, VA's duty to notify in this case has been satisfied.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include VA outpatient treatment records and VA examination reports.

As noted, VA clinical examinations with respect to the issue on appeal have been obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  The examiners considered all of the pertinent evidence of record.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disabilities at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

As discussed above, the appellant was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119; see also Hart v. Mansfield, 21 Vet. App 505 (2007).

A 60 percent evaluation may be assigned for hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent evaluation is assignable with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  With two or more of the symptoms for the 30 percent evaluation of less severity, a 10 percent evaluation may be assigned.  38 C.F.R. § 4.114, Diagnostic Code 7346.

The evidence supporting the Veteran's claim includes his statements and some of the medical findings of record.  On VA examination in August 2006, the Veteran related he had lots of heartburn and that he had to watch his food intake.  VA outpatient treatment records in 2007 and 2008 reveal he was treated for complaints of heartburn and abdominal cramps.  He reported nausea and urgency of bowels soon after eating in March 2007.  The assessment was gastroesophageal reflux disease, and medication was added and the dosage of another medicine was increased.  The Veteran was seen for continuing abdominal symptoms of cramping pain in August 2007.  The impressions were abdominal pain and possible irritable bowel syndrome.  On gastroenterology consult the next month, the Veteran reported his abdominal pain was "debilitating, and it's sharp and crampy."  He stated he gets very nauseated and feels as if there is a lot of gas building up.  The pain goes away after several bowel movements.  He had experienced an unintentional weight loss of less than 10 pounds since March.  An examination demonstrated positive bowel sounds in all four quadrants.  

The Veteran reported in March 2008 he had intermittent cramps.  He stated in June 2008 that his symptoms occurred on a nearly daily basis.  About once a month, he had a bout of extremely severe vomiting, associated with diarrhea and headaches.  He also reported daily reflux symptoms.  The examiner stated the Veteran might have cyclical vomiting syndrome.  The Veteran asserted he had low grade symptoms most of the time.  In August 2008, he said his nausea was worse after large meals.  The assessment was the Veteran had daily gastroesophageal reflux disease, post-prandial nausea and once monthly abdominal pain and diarrhea.

The evidence against the Veteran's claim includes the medical evidence of record.  When he was examined by the VA in August 2006, the Veteran acknowledged that prior to taking medications, he was having three to four attacks of heartburn per week, and it was associated with regurgitation and nausea.  He related the medication was controlling the pain and discomfort very well.  He denied dysphagia.  It was noted the Veteran was not losing weight and he had never been anemic or melenic.  An examination revealed there was no enlarged liver or spleen.  There was no tenderness, guarding, rigidity or epigastric tenderness, and bowel sounds were normal.  The assessment was gastroesophageal reflux disease, well-controlled with medication.  There was no evidence of anemia, weight loss or loss of appetite.

On VA examination in December 2007, the Veteran reported he was only taking Zantac, and indicated his symptoms were well-controlled with medication and some dietary changes.  He claimed he had only very mild occasional breakthrough symptoms.  He said he had never had any nausea, vomiting or hematemesis.  An examination demonstrated the abdomen was soft, non-tender and non-distended.  He had normoactive bowel sounds.  He weighed 161 pounds.  The diagnosis was gastroesophageal reflux disease with a history of H. pylori positive biopsy.  He was controlled on Zantac as necessary, and had no complications from it.  It was noted the laboratory tests showed no anemia.  

When he was seen in a VA outpatient treatment clinic in October 2008, the Veteran stated his symptoms were low grade, 3/10, most of the time.  He acknowledged some days he had no trouble.  

The Board concedes the Veteran has reported he has vomiting about once a month.  His symptoms are productive of mild pain.  There is no evidence of regurgitation or substernal or arm or shoulder pain.  There is no indication in the record the Veteran's gastroesophageal reflux disease results in considerable impairment of health.  

The Board acknowledges that the Veteran is competent to report symptoms he experiences, such as abdominal pain, and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his service-connected gastroesophageal reflux disease warrants an initial evaluation in excess of 10 percent.  As such, the Board concludes that the medical findings on examination are of greater probative value than his allegations regarding the severity of his gastroesophageal reflux disease.  Accordingly, the preponderance of the competent and probative evidence is against the claim for an initial evaluation in excess of 10 percent for gastroesophageal reflux disease.

The Board has also considered whether the Veteran's service-connected gastroesophageal reflux disease presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial evaluation in excess of 10 percent for gastroesophageal reflux disease is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


